DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for allowance
The following is an examiner’s statement of reasons for allowance: Independent claim 1 present limitation as a whole that are allowable over the prior art, recites the uniquely distinct features for "the surveillance camera management module using data to perform an incremental learning to the artificial neural network by sending to the artificial neural network: - the identification of a first camera, - the position in the output state or the last position of the target in the first camera, - the identification of a second camera, and - the direction of the target or the speed, or both, of the target” as well as all in combination with all limitations in the independent claims and the enabling portions of the specification.  The closest prior art of Lin US 2004/0252194 discloses a system linked zones define the temporal and spatial relationships among multiple zones of a surveillance area, and are used to model an object's disappearance from one zone, for potential reappearance at another zone. One or more zones are defined within each camera's field of view. Two zones are linked if an object that disappears from one zone is capable of appearing in the other zone..--Abstract, either singularly or in combination, fail to anticipate or render the above underlined limitation obvious. 

The dependent claims further limit the independent claims and are considered allowable on the same basis as the independent claims as well as for the further limitations set forth.

Claims 1-10 and 11 are allowed.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL T TEKLE whose telephone number is (571)270-1117.  The examiner can normally be reached on Monday-Friday 8:00-4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on 571-272-3922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/DANIEL T TEKLE/Examiner, Art Unit 2481